Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 1 of 6 PageID 44225



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


   In Re:                                       Case No. 3:15-md-2626-J-20JRK
   DISPOSABLE CONTACT LENS
   ANTITRUST LITIGATION                         Judge Harvey E. Schlesinger
                                                Magistrate Judge James R. Klindt


   THIS DOCUMENT RELATES TO:
   All Class Actions


                              STIPULATION AND ORDER
                REGARDING TIMING OF CLASS CERTIFICATION NOTICE PLAN

          Plaintiffs and Defendants (collectively, the “Parties”), through their undersigned counsel,

  hereby stipulate and move the Court to enter as an Order with regard to the procedure and timing

  for submission of a notice plan regarding class certification (“Notice Plan”).

          WHEREAS, on December 4, 2018, this Court entered an order granting Plaintiffs’

  Motion to Certify Class (Dkt. No. 940) (“the Order”).

          WHEREAS, the Order instructed the Parties to “confer and submit to the Court, on or

  before 1/16/2019, a joint proposed class notice plan and form of notice. If the parties are unable

  to agree on a class notice plan and form of notice, the parties shall each submit one on or before

  1/30/2019, accompanied by a memorandum explaining that party's position.” (Id.)

          WHEREAS, on December 18, 2018, the Defendants filed two Federal Rule of Civil

  Procedure 23(f) (“Rule 23(f)”) petitions with the United States Court of Appeals for the Eleventh

  Circuit seeking interlocutory review of the Order, which Plaintiffs opposed on December 28,

  2018.

          WHEREAS, the Parties have met and conferred and hereby request that:




  10798563v.3
Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 2 of 6 PageID 44226



      1. The Court postpone the dates set in Dkt. No. 940 regarding submission of separate or

          joint Notice Plans;

      2. Enter a new Order setting the dates of submission as follows:

                a. Within 10 days after the resolution of the pending Rule 23(f) petitions and any

                   further appellate litigation that may stem therefrom, the Parties will meet and

                   confer on a Notice Plan.

                b. If the Parties will be filing a joint Notice Plan, the Joint Notice Plan shall be filed

                   no later than 21 days after resolution of the pending Rule 23(f) petitions and any

                   further appellate litigation that may stem therefrom; and

                        i. If the Parties will be submitting separate Notice Plans, separate Notice

                           Plans shall be filed no later than 30 days after resolution of the pending

                           Rule 23(f) petitions and any further appellate litigation that may stem

                           therefrom, and each party shall have 14 days thereafter to respond to the

                           other party’s plan.

      3. During the pendency of the Rule 23(f) petitions, the Parties shall meet and confer in good

          faith on (a) whether the Defendants have within their control direct mail or electronic

          mail addresses for any of the potential members of the certified classes, and (b) if so, the

          approximate number of such addresses within the Defendants’ control—solely to assist

          potential administration vendors with preparing proposals for the contemplated Notice

          Plan(s) and for potential use in such plans.


  Dated: January 16, 2019

  /s/ Robert C. Gilbert                                /s/ John A. DeVault, III
  Robert C. Gilbert                                    John A. DeVault III
  Florida Bar No. 561861                               Florida Bar No. 103979



  10798563v.3
Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 3 of 6 PageID 44227



  Scott A. Edelsberg                         BEDELL, DITTMAR, DEVAULT,
  Florida Bar No. 100537                     PILLANS & COXE, P.A.
  KOPELOWITZ OSTROW FERGUSON                 101 East Adams Street
  WEISELBERG GILBERT                         Jacksonville, Florida 32202
  2800 Ponce de Leon Boulevard, Suite 1100   Telephone: (904) 353-0211
  Coral Gables, Florida 33134                Facsimile: (904) 353-9307
  Telephone: (305) 384-7270                  jad@bedellfirm.com
  gilbert@kolawyers.com
  edelsberg@kolawyers.com                    Plaintiffs’ Local Counsel

  Plaintiffs’ Liaison Counsel
                                             /s/ Christopher M. Burke
                                             Christopher M. Burke
  /s/ Michael P. Lehmann                     SCOTT + SCOTT,
  Michael P. Lehmann                         ATTORNEYS AT LAW, LLP
  Bonny E. Sweeney                           600 West Broadway, Suite 3300
  Chris L. Lebsock                           San Diego, CA 92101
  HAUSFELD LLP                               Telephone: (619) 233-4565
  600 Montgomery Street, Suite 3200          Facsimile: (619) 233-0508
  San Francisco, CA 94111                    cburke@scott-scott.com
  Telephone: (415) 633-1908
  Facsimile: (415) 217-6813
  mlehmann@hausfeld.com                      /s/ Joseph P. Guglielmo
  bsweeney@hausfeld.com                      Joseph P. Guglielmo
  clebsock@hausfeld.com                      Thomas K. Boardman
                                             SCOTT+SCOTT,
                                             ATTORNEYS AT LAW, LLP
  /s/ Nathaniel C. Giddings                  The Helmsley Building
  Michael D. Hausfeld                        230 Park Ave., 17th Floor
  James J. Pizzirusso                        New York, NY 10169
  Nathaniel C. Giddings                      Telephone: (212) 223-6444
  HAUSFELD LLP                               Facsimile: (212) 223-6334
  1700 K. St., NW, Suite 650                 jguglielmo@scott-scott.com
  Washington, DC 20006                       tboardman@scott-scott.com
  Telephone: (202) 540-7200
  Facsimile: (202) 540-7201                  Interim Co-Lead Class Counsel
  mhausfeld@hausfeld.com
  jpizzirusso@hausfeld.com
  ngiddings@hausfeld.com                     /s/ George W. Sampson
                                             George W. Sampson
  Interim Co-Lead Class Counsel              SAMPSON DUNLAP LLP
                                             1001 4th Ave., Suite 3200
                                             Seattle, WA 98154
  /s/ Eamon O’Kelly                          Telephone: (206) 414-8340
  Hollis Salzman                             george@sampsondunlap.com
  Eamon O’Kelly



  10798563v.3
Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 4 of 6 PageID 44228



  Benjamin D. Steinberg                Plaintiffs’ Trial Counsel
  ROBINS KAPLAN LLP
  399 Park Avenue, Suite 3600
  New York, NY 10022                   /s/ Dennis Stewart
  Telephone: (212) 980-7400            Dennis Stewart
  Facsimile: (212) 980-7499            HULETT HARPER STEWART LLP
  hsalzman@robinskaplan.com            225 Broadway, Suite 1350
  eokelly@robinskaplan.com             San Diego, CA 92101
  bsteinberg@robinskaplan.com          Telephone: (619) 338-1133
                                       Facsimile: (619) 338-1139
  Interim Co-Lead Class Counsel        dennis@hulettharper.com


  /s/ Steven C. Marks                  Plaintiffs’ Trial Counsel
  Steven C. Marks
  PODHURST ORSECK LLP
  25 West Flagler Street, Suite 800
  Miami, FL 33130
  Telephone: (305) 358-2800
  Facsimile: (305) 358-2382
  smarks@podhurst.com

  Plaintiffs’ Trial Counsel




  10798563v.3
Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 5 of 6 PageID 44229




  By: /s/ R. Troy Smith                        By: /s/ Dennis. P. Waggoner
      Robert Troy Smith                            Dennis P. Waggoner (Florida Bar No.
      Florida Bar No. 485519                       509426)
      GRAYROBINSON, P.A.                           HILL WARD HENDERSON
      50 N Laura Street, Suite 1100                101 East Kennedy Boulevard, Suite 3700
      Jacksonville, FL 32202-3611                  Tampa, FL 33602
      Phone: (904) 632-8483                        Telephone: 813-227-8426
      Fax: (904) 598-9109                          Facsimile: 813-221-2900
      troy.smith@gray-robinson.com                 dennis.waggoner@hwhlaw.com

        William F. Cavanaugh, Jr.                   Edwin John U, P.C.
        Jonathan H. Hatch                           Patrick J. King
        PATTERSON BELKNAP WEBB &                    KIRKLAND & ELLIS LLP
        TYLER LLP                                   655 Fifteenth Street, N.W.
        1133 Avenue of the Americas                 Washington, DC 20005
        New York, NY 10036                          Telephone: 202-879-5000
        Phone: (212) 336-2000                       Facsimile: 202-8795200
        Fax: (212) 336-2222                         edwin.u@kirkland.com
        wfcavanaugh@pbwt.com                        patrick.king@kirkland.com
        jhatch@pbwt.com
                                                    Counsel for ABB Optical Group
        Counsel for Johnson & Johnson Vision
        Care, Inc.




  10798563v.3
Case 3:15-md-02626-HES-JRK Document 961 Filed 04/22/19 Page 6 of 6 PageID 44230



  By: /s/ Samuel J. Horovitz                   By: /s/ Jerome Hoffman
      A. Graham Allen (Florida Bar No.             Jerome Hoffman (Florida Bar No. 258830)
      117110)                                      Jennifer L. Kifer (Florida Bar No. 77498)
      James. M. Riley (Florida Bar No.             HOLLAND & KNIGHT, LLP
      700411)                                      50 N. Laura Street, Suite 3900
      Samuel J. Horovitz (Florida Bar No.          Jacksonville, FL 32202
      0059015)                                     Telephone: 904-353-2000
      ROGERS TOWERS, P.A.                          Facsimile: 904-358-1872
      1301 Riverplace Boulevard, Suite 1500        jerome.hoffman@hklaw.com
      Jacksonville, FL 32207                       jennifer.kifer@hklaw.com
      Telephone: 904-398-3911
      Facsimile: 904-396-0663                          Robin D. Adelstein
      gallen@rtlaw.com                                 Mark A. Robertson
      shorovitz@rtlaw.com                              NORTON ROSE FULBRIGHT US LLP
                                                       1301 Avenue of the Americas
        David R. Marriott                              New York, NY 10019-6022
        CRAVATH, SWAINE & MOORE                        Telephone: (212) 318-3304
        LLP                                            robin.adelstein@nortonrosefulbright.com
        Worldwide Plaza                                mark.robertson@nortonrosefulbright.com
        825 Eighth Avenue
        New York, NY 10019                             Eliot Fielding Turner
        Telephone: 212-474-1000                        NORTON ROSE FULBRIGHT US LLP
        Facsimile: 212-474 3700                        1301 McKinney, Suite 5100
        dmarriott@cravath.com                          Houston, Texas 77010
                                                       Telephone: (713) 651-5151
        Counsel for Alcon Laboratories, Inc.
                                                       Attorneys for Bausch + Lomb Incorporated



      It is SO ORDERED this 22nd day of April, 2019.




  10798563v.3
